Exhibit 10.15
SECOND AMENDMENT
TO
OFFICE LEASE AGREEMENT
     THIS SECOND AMENDMENT TO OFFICE LEASE (this “Amendment”) is made this 9th
day of March, 2009, by and between SELIG HOLDINGS COMPANY, L.L.C., a Delaware
limited liability company (“Lessor”) and DENDREON CORPORATION, a Delaware
corporation (“Lessee”).
RECITALS:
     A. Lessor is the owner of that certain real property commonly known as 3101
Western Avenue in Seattle, Washington and legally described in Exhibit A (the
“Property”).
     B. Lessor is the successor in interest to SELIG REAL ESTATE HOLDINGS XIV,
L.L.C., a Washington limited liability company, the prior owner of the Property.
     C. Lessor and Lessee are parties to that certain Office Lease dated
September 2, 2004 (the “2004 Lease”) for approximately: (i) 21,795 rentable
square feet on the eighth floor of the Property; and (ii) 1,818 rentable square
feet of the exercise facility on the upper parking level of the Property. The
Lease was amended by that certain First Amendment to Office Lease dated March 8,
2005 (the “2005 Amendment”). The 2004 Lease and the 2005 Amendment are
collectively referred to herein as the “Lease”.
     D. Under the terms of the Lease, Lessee’s current term expires on
September 30, 2009 (the “Existing Expiration Date”). Lessee desires to extend
the term of the Lease through December 31, 2011 (the “Amended Expiration Date”).
     E. Lessor and Lessee desire to amend the Lease in order to provide for the
extension of the Lease term as described herein and to memorialize other changes
they have agreed to by entering into this Amendment.
AGREEMENT:
     NOW, THEREFORE, in consideration of the above and the mutual promises
contained in this Amendment, and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, Lessor and Lessee agree as
follows:
     1. Confirmation of Lease. Lessor and Lessee each agree and confirm that the
Lease is in full force and effect and has not been previously modified and
neither Lessor nor Lessee is aware of any failure of the other party to perform
its obligations under the Lease that are accrued as of the date of this
Amendment.

- 1 -



--------------------------------------------------------------------------------



 



     2. Term. The term of the Lease is hereby extended for a period of
twenty-seven (27) months beginning on the day after the Existing Expiration Date
and ending on the Amended Expiration Date.
     3. Rent. During the period between the Existing Expiration Date and the
Amended Expiration Date, Lessee covenants and agrees to pay to Lessor rent each
month in advance on the first day of each calendar month. Except for Lessee’s
share of increases in the costs of the Operating Services and the Real Estate
Taxes (as described in the 2004 Lease), this lease is on a fully serviced basis
and rent shall be computed at the annual base rental rate times the number of
Rentable Square Feet as follows:

         
October 1, 2009 – September 30, 2010
  $ 30.50  
October 1, 2010 – September 30, 2011
  $ 31.50  
October 1, 2011 – December 31, 2011
  $ 32.50  

     4. Lessee’s Security Deposit. Lessor shall continue to hold Lessee’s
security deposit in conformance with the terms of the Lease.
     5. Agency/Commission. Lessor and Lessee recognize Jones Lang LaSalle
(“JLL”) as the exclusive real estate agent representing Lessee in this
transaction. Lessor shall pay JLL a market standard commission of $1.00 times
the number of Rentable Square Feet leased each year by Lessee (the
“Commission”). One-half of the Commission shall be due and payable at the time
this Amendment is fully executed; the remaining one-half of the Commission shall
be due and payable the first business day following the Existing Expiration
Date.
     6. Offset Provision. If Lessor does not provide payment of any allowances,
fees or commissions due under the Lease or the Amendment within thirty (30) days
of such amount’s due date, Lessee shall have the right to offset rent due and
receive interest on such offset funds at a rate of interest equal to the Prime
Rate plus three percent (3%). The term “Prime Rate” means the prime rate
reported in the Money Rates section of The Wall Street Journal.
     7. Cost of Parking. As stated within the Office Lease, Lessee has the right
to utilize one (1) parking stall in the Property’s garage per each 1,000 square
feet leased and one (1) parking stall outside of the Property per each 1,000
square feet leased. Currently, Lessee actually utilizes fifteen (15) unreserved
stalls in the Property’s garage at a cost of $134.38 per stall per month. Lessee
also utilizes nine (9) reserved stalls in the Property’s garage at a cost of
$334.76. Further, Lessee utilizes two (2) unreserved stalls outside of the
Property at a cost of $107.40. Effective October 1, 2009 Lessor shall charge
Lessee the then current market rate for each stall rented. Thirty days prior to
the October 1, 2009, Lessor shall notify Lessee as to the then current market
rate for parking locations defined above. On October 1 and each anniversary
thereafter the rate for such parking shall be adjusted to the lesser of market
rate or an increase of five percent (5%) per year. Lessor shall not adjust the
rate charged to Lessee for parking more than one (1) time during each calendar
year.

- 2 -



--------------------------------------------------------------------------------



 



     8. No Implied Modifications. Except as hereinabove set forth, all of the
terms, covenants and conditions of the Lease shall continue in full force and
effect.
     9. Entire Agreement. This Amendment constitutes the entire agreement of the
parties hereto with respect to the matters described herein. None of the
provisions in this Amendment may be modified or revised except by a subsequent
amendment executed by the parties hereto.
     10. Execution in Counterparts. This Amendment may be executed in
counterparts, both of which shall constitute but one and the same contract.
     IN WITNESS WHEREOF, the undersigned have executed this Amendment on the
date and year first written above.

                  LESSOR:    
 
                SELIG HOLDINGS COMPANY, L.L.C, a
Delaware limited liability company    
 
           
 
  By:   /s/ Peter Parker
 
   
 
      Martin Selig, a member and its manager    
 
      as attorney in-fact    
 
                LESSEE:    
 
                DENDREON CORPORATION, a Delaware corporation    
 
           
 
  By:   /s/ Greg Schiffman    
 
           
 
  Name:   Greg Schiffman    
 
  Title:   CFO    

- 3 -



--------------------------------------------------------------------------------



 



EXHIBIT A
3101 WESTERN AVENUE — LEGAL DESCRIPTION
Lots 1, 2, 3 and the southwesterly half of Lot 4, Block 3 of William M. Bell’s
7th addition to the City of Seattle, according to plat thereof, recorded in
Volume 2 of Plats, page 82, records of King County, Washington, together with
the northwesterly 66’ of block southerly of Bay Street siding westerly of
Western Avenue and easterly of Elliott Avenue.

- 4 -